
QuickLinks -- Click here to rapidly navigate through this document


EMPLOYMENT AGREEMENT


        This Agreement is made as of June 3, 2002, between VCampus Corporation,
a corporation organized and existing under the laws of the State of Delaware
("VCampus") and Christopher Louis Nelson ("Nelson"), a citizen and resident of
Fairfax County, Virginia.

        Whereas, VCampus desires to employ Nelson and Nelson desires to accept
such employment on the terms and conditions hereinafter set forth; and

        Whereas, the parties hereby acknowledge that the goodwill, continued
patronage, names, addressees and specific business requirements of VCampus'
clients and customers, and the designs, procedures, systems, strategies,
business methods and know-how of VCampus, having been acquired through VCampus'
efforts and the expenditure of considerable time and money, are among the
principal assets of VCampus; and

        Whereas the parties hereby acknowledge that as a result of the
position(s) in which Nelson will be employed, Nelson will develop special skills
and knowledge peculiar to VCampus; business, whereby he will become, through his
employment with VCampus, acquainted with the identities of the clients and
customers of VCampus, and will acquire access to the techniques of Campus in
carrying on its business, as well as other confidential and proprietary
information; and

        Whereas, the parties hereto acknowledge that the Covenants set forth in
Section 8 of this Agreement are necessary for the reasonable and proper
protection of VCampus' confidential and proprietary information (as defined
herein), customer relationship and the goodwill of VCampus' business, and that
such Covenants constitute a material portion of the consideration for Nelson's
employment hereunder.

        Now, Therefore, in consideration of the premises and mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties
agree as follows:

1.Term.    VCampus agrees to employ Nelson, and Nelson agrees to be employed, as
Chief Financial Officer, for a term of twenty-four (24) months or two (2) years,
commencing effective on May 31, 2002 and ending May 30, 2004 (the "Initial
Term") unless such employment is sooner terminated as provided herein.

2.Renewal Terms.    Unless either party provides written notice to the other of
its/his intention not to renew the Agreement at least ninety (90) days prior to
the expiration of the Initial Term (or then current renewal term hereof), this
Agreement shall be automatically renewed for consecutive additional one (1) year
Renewal terms, subject to the termination provisions set forth in Section 6
hereof.

3.Compensation.

a.Signing Bonus. As approved by the Board of Directors of VCampus and upon
execution of this Agreement, VCampus agrees to sell to Nelson and Nelson agrees
to purchase 100,000 shares of VCampus' common stock as of the date hereof at a
price of $0.01 per share. These shares shall be purchased pursuant to the terms
of the Restricted Stock Purchase Agreement in the form attached hereto as
Exhibit A. Nelson will be individually responsible for any tax liability
incurred by Nelson in relation to the Signing Bonus described in this subsection
(a).

b.Base Salary. In consideration of Nelson's services as Chief Financial Officer
(or any other capacity in which Nelson may be employed by VCampus), VCampus
shall pay Nelson a minimum annual base salary of two hundred thousand dollars
($200,000.00) per annum, payable in equal monthly installments in accordance
with VCampus' normal payroll practices.

c.Stock Options. As approved by the VCampus Board of Directors and upon
execution of this Agreement, VCampus agrees to grant Nelson an option (intended
to qualify as an

--------------------------------------------------------------------------------

incentive stock option to the extent permitted by applicable law) to purchase
375,000 shares of VCampus' common stock pursuant to an Incentive Stock Option
Agreement in the form attached hereto as Exhibit D. 75,000 of the stock options
will vest immediately upon execution of this agreement. The remaining 300,000
will vest immediately in the event of a "Change of Control" (as defined in
subsection 6(c)(iv)) that results in a material reduction in responsibilities
and authorities for Nelson or under the terms of Section 7 hereof. Otherwise,
the remaining 300,000 options will vest in accordance with the four-year vesting
schedule as outlined in Exhibit D.

d.Performance Bonuses. During the two years of Nelson's employment, VCampus,
based on the criteria described herein, shall pay Nelson a performance bonus of
up to fifty percent (50%) of Nelson's annual base salary. One quarter (25%) of
this bonus (or 12.5% of base salary) will be paid based on and subject to the
achievement of subjective criteria in the sole estimation and opinion of
VCampus. Seventy-five percent (75%) of this bonus (or 37.5% of base salary) will
be paid based on whether or not Nelson achieves the Performance Objectives (as
defined below). The "Performance Objectives" for Nelson's first year of
employment are detailed in Exhibit B. The Performance bonuses will be calculated
and paid at each annual anniversary of employment.

After Nelson's first year of employment, Nelson and VCampus agree to negotiate
in good faith to determine the Performance Objectives annually to be used as a
basis for establishing Nelson's potential performance bonus.

4.Employee benefits, Vacation.    During the term of this Agreement, Nelson
shall be eligible to receive and/or participate in all employee benefits that
are offered by VCampus to its executive employees, including, without
limitation, major medical, dental, 401(k) Retirement Plan and long- and
short-term disability insurance coverage for Nelson. During the initial term or
any renewal terms hereof, Nelson shall be entitled to receive up to one hundred
twenty (120) hours of paid vacation per calendar year, pro rated for any portion
of a calendar year employed by VCampus.

5.Reimbursement of Expenses.    Nelson is authorized to incur reasonable
expenses in connection with the business of VCampus including expenses for
travel and similar items. VCampus will reimburse Nelson for all such reasonable
and management-approved expenses upon itemized account of expenditures.

6.Termination.    

a.Termination without Cause. Either VCampus or Nelson may terminate this
Agreement without cause with sixty days' written notice to the other party. Upon
termination without cause by Nelson, Nelson shall receive accrued but unpaid
base salary for days worked prior to termination. If terminated without cause by
VCampus, Nelson will also receive accrued but unpaid pro rata performance bonus
(as determined in the reasonable discretion of VCampus) for days worked prior to
termination as well as the Severance Benefit described in Section 7.

b.Termination for "Cause". VCampus may discharge Nelson immediately for "Cause",
which shall be limited to:

i.Nelson's gross negligence or willful misconduct that results in material harm
to the financial condition, business, assets, or prospects of VCampus;

ii.The conviction of, or the entering of a plea of no contest by Nelson for a
felony or crime involving moral turpitude;

iii.The Board of Directors determines that Nelson has engaged in theft, fraud,
misappropriation or embezzlement in connection with his services for the
Company; or

--------------------------------------------------------------------------------

iv.The Board of Directors determines that Nelson has repeatedly failed to carry
out the reasonable directions of the Board of Directors of the Company, which
failure cannot be cured or shall not have been cured within thirty (30) days
after receipt by Nelson of written notice specifying in reasonable detail the
failure to so carry out such directions.

If Nelson is terminated for "Cause," pursuant to subsection 6(b)(i),
6(b)(iii) or 6(b)(iv), VCampus agrees to provide Nelson with written notice of
the reasons for its decision to terminate his employment. Upon receipt of such
notice from VCampus, Nelson's employment with VCampus shall be temporarily
suspended for a period of thirty (30) days following Nelson's receipt of such
written notice (the "Suspension Period") and nelson shall have thirty (30) days
in which to respond to the Board of Directors. During the Suspension Period,
Nelson shall continue to receive the compensation benefits set out in
Section 3(b) hereof, but Nelson agrees that he shall not have any rights to vest
or exercise the options granted by VCampus. If in the sole discretion of the
Board of Directors, Nelson's response to he Board of Directors' written notice
is satisfactory, Nelson shall be reinstated to his position and the options
granted to Nelson by VCampus will vest as if Nelson's employment had never been
suspended.

In the alternative, if, in the sole discretion of the Board of Directors,
Nelson's response to the Board of Directors' written notice is unsatisfactory
for any reason whatsoever, then Nelson's employment hereunder will be terminated
immediately. Provided, however, that within thirty (30) days after such
termination Nelson may elect to commence an arbitration proceeding in Reston,
Virginia to determine whether Cause for termination existed, solely for the
purposes of determining whether Nelson may be entitled to the Severance Benefit
provided in Section 7, but not for the purpose of reinstatement. Any such
arbitration proceeding shall be conducted before a panel of arbitrators in
accordance with the rules of the American Arbitration Association ("AAA") then
in effect. The expenses of the parties to such arbitration shall be apportioned
as determined by the arbitration panel.

c.Termination for "Good Reason". Nelson may terminate this Agreement for "Good
Reason" (as defined below) by giving VCampus written notice of the event
constituting Good Reason. Such termination shall become effective thirty
(30) days following delivery of notice thereof by Nelson to VCampus. If nelson
terminates this Agreement for Good Reason, Nelson shall be entitled to receive
the Severance Benefit described in Section 7.

"Good Reason" shall exist if":

i.In the event of a "Change of Control" (as defined in subsection 6(c)(iv)),
Nelson shall have the option within a ninety (90) day period commencing three
(3) months after the Change of Control to terminate his employment voluntarily,
or

ii.There is a material change in Nelson's duties, titles, authority or position
with VCampus, excluding isolated or insubstantial action not take in bad faith
and remedied by VCampus within thirty (30) days after receipt of notice thereof
by Nelson; or

iii.There is a failure by VCampus to comply with any material provision of this
Agreement or the Responsibilities and Authority Memorandum attached as Exhibit C
and such failure has continued for a period of thirty (30) days after notice of
such failure has been given by Nelson to VCampus.

iv.For purposes of this Agreement, "Change of Control" shall mean (1) any
merger, exchange offer involving VCampus' stockholders, or sale of all or
substantially all assets of VCampus, in each case only if the stockholders of
VCampus immediately prior to such transaction own less than a majority of the
voting shares of the entity

--------------------------------------------------------------------------------

surviving such transaction; and (2) a one-time change in the composition of a
majority of the members of the VCampus Board of Directors.

d.Termination due to Death or Disability. In the event of Nelson's death or
"disability" (as defined below), this Agreement shall terminate immediately, and
VCampus shall pay to Nelson's spouse or beneficiary (a) Nelson's accrued unpaid
base salary, (b) a prorated bonus, if earned and approved by the Board, for the
portion of the year during which Nelson was employed by VCampus. For purposes of
this Agreement, "disability" shall mean the event of Nelson's physical or mental
inability (as verified by a physician selected by VCampus) to perform his
essential functions hereunder, with or without reasonable accommodation, for a
period of at least sixty (60) consecutive days during the Agreement.



7.Severance Benefit.    If this agreement is terminated (i) by VCampus under
Section 6(a) hereof, or by Nelson under Section 6(c) hereof, then all options
granted to Nelson pursuant to this Agreement that are then issued and
outstanding shall immediately become fully vested and Nelson shall be entitled
to receive, as his exclusive remedy for such termination, the severance benefit
set forth in this Section 7 (the "Severance Benefit"). The Severance Benefit
shall equal six (6) months of Nelson's base salary, less required withholdings.
The Severance Benefit shall be payable to Nelson in equal monthly installments
consistent with VCampus' standard payroll practices (the "Severance Period"),
the first of such installments to be due within thirty (30) days after
termination hereof. VCampus' obligation to pay the Severance Benefit described
herein is conditioned upon Nelson's execution of a full Release of all claims
that Nelson may have against VCampus in a form satisfactory to VCampus.

8.Restrictive Covenants.    The following restrictions shall apply during
Nelson's employment and for the indicated periods of time following termination
or expiration of this Agreement.

a.Non-solicitation of Customers.    During Nelson's employment with VCampus, and
for the one (1) year period of time following termination or expiration of this
Agreement for any reason whatsoever, Nelson agrees not to solicit business with
any client or customer of VCampus (which did business with VCampus during
Nelson's employment), whether or not VCampus is doing work for such client or
customer as of the date of termination of Nelson's employment.

b.Nonsolicitation of Employees.    During Nelson's employment with VCampus, and
for the one (1) year period following termination or expiration of this
Agreement for any reason whatsoever Nelson further agrees not to initiate
contact with, solicit, entice, or attempt to entice in any form, fashion or
manner any employee of VCampus for the purpose of inducing that employee to
terminate his/her employment with VCampus.

c.Non-disclosure.    During Nelson's employment and for a period of three
(3) years after termination or expiration of this Agreement for any reason
whatsoever, Nelson agrees not to disclose, or to knowingly allow any other
employee to disclose, to any other person or business entity, or use for
personal profit or gain, any confidential or proprietary information of VCampus,
regardless of whether the same shall be or may have been originated, discovered
or invented by Nelson or by Nelson in conjunction with others. For purposes of
this Agreement, the term "confidential or proprietary information" shall
include, without limitation: the names, addresses and telephone numbers of past,
present and prospective clients or customers of VCampus, as well as products,
designs, business plans, proposed business development, marketing strategies,
customer requirements, contractual provisions, employee capabilities, proposed
marketing initiatives, pricing methods, company earnings, computer software and
reporting systems; and the procedures, systems and business methods of VCampus.



9.Remedies for Breach.    Nelson hereby acknowledges and agrees that a violation
of any of the covenants set forth in Section 8 (the "Covenants") would result in
immediate and irreparable harm to VCampus, and that VCampus' remedies at law,
including, without limitation, the

--------------------------------------------------------------------------------

award of money damages, would be inadequate relief to VCampus for any such
violation. Therefore, any violation or threatened violation by Nelson of the
Covenants shall give VCampus the right to enforce such Covenants through
specific performance, temporary restraining order, preliminary or permanent
injunction, and other equitable relief. Such remedies shall be cumulative and in
addition to any other remedies VCampus may have, at law or in equity.

10.Employee Representations.

a.No Conflict. Nelson represents and warrants to VCampus that to his knowledge,
neither the execution and delivery of this Agreement, nor the performance of his
duties hereunder violates or will violate the provisions of any other agreement
to which he is a party or by which he is bound. Nelson agrees to hold harmless
and indemnify VCampus in the event that of any claims against VCampus arising
out of such breach.

b.Director and Officer Liability Insurance. Nelson represents and warrants to
VCampus that: (i) he is unaware of any act or omission that would make him
ineligible to be covered under VCampus' Directors' and Officers' Liability
Insurance Policy; and (ii) he is unaware of any act or omission that would
materially increase VCampus' premiums under its Directors' and Officers'
Liability Insurance Policy.



11.Return of VCampus Property; Assignment of Inventions.    

a.Return of Property.    Upon the termination of Nelson's employment with
VCampus for any reason, Nelson shall leave with or return to VCampus all
personal property belonging to VCampus ("VCampus Property") that is in Nelson's
possession or control as of the date of such termination of employment,
including, without limitation, all records, papers, drawings, notebooks,
specifications, marketing materials, software, reports, proposals, equipment, or
any other device, document or possession, however obtained, whether or not such
VCampus Property contains confidential or proprietary information of VCampus as
described in Section 11 (c) hereof.

b.Assignment of Inventions.    If at any time or times during Nelson's
employment, Nelson shall (either alone or with others) make, conceive, discover
or reduce to practice any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection) (herein called "Developments") that (i) relates to the business of
VCampus or any of the products or services being developed, manufactured or sold
by VCampus or that may be used in relation therewith, (ii) results from tasks
assigned him by VCampus or (iii) results from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for by
VCampus, such Developments and the benefits thereof shall immediately become the
sole and absolute property of VCampus and its assigns, and Nelson shall promptly
disclose to VCampus (or any persons designated by it) each such Development and
hereby assigns any rights Nelson may have or acquire in the Developments and
benefits and/or rights resulting therefrom to VCampus and its assigns without
further compensation and shall communicate, without cost or delay, and without
publishing the same, all available information relating thereto (with all
necessary plans and models) to VCampus.

c.Cooperation.    Upon disclosure of each Development to VCampus, Nelson will,
during his employment and at any time thereafter, at the request and expense of
VCampus, sign, execute, make and do all such deeds, documents, acts and things
as VCampus and its duly authorized agents may reasonably require:

i.To apply for, obtain and vest in the name of VCampus alone (unless VCampus
otherwise directs) letters patent, copyrights or other analogous protection in
any

--------------------------------------------------------------------------------

country throughout the world and when so obtained or vested to renew and restore
the same; and

ii.To defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.



d.Power of Attorney.    In the event VCampus is unable, after reasonable effort,
to secure Nelson's signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Nelson's physical or
mental incapacity or for any other reason, Nelson hereby irrevocably designates
and appoints VCampus and its duly authorized officers and agents as Nelson's
agents and attorneys-in-fact, to act for and in behalf of Nelson and stead to
execute and file any such application or applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright or other analogous protection thereon with the same legal
force and effect as if executed by Nelson.



12.Survival.    The provisions of Sections 8, 9, 10, and 11 hereof shall survive
the termination of this Agreement, regardless of the manner or cause of such
termination.

13.Effect of Agreement.    This Agreement sets forth the final and complete
Agreement of the parties. It shall not be assigned by Nelson and may not be
modified except by way of a writing executed by both parties. All the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their successors and assigns.

14.Notices.    Any Notice, demand, or other communication required or permitted
hereunder shall be deemed properly given when placed in writing and deposited in
the United States Postal Service, by registered mail, postage prepaid, overnight
mail or personal delivery, addressed as follows:

If to Nelson:
Christopher L. Nelson
14705 Rabbit Run Court
Centreville, Virginia 20120

If to VCampus:
VCampus Corporation
1850 Centennial Park Drive, Suite 200
Reston, Virginia 20191
Attn: Chief Executive Officer

With a copy to:
Wyrick Robbins Yates & Ponton LLP
Suite 300
4101 Lake Boone Trail
Raleigh, NC 27606
Attn: Kevin A. Prakke

15.Governing Law.    The provisions of this Agreement and any disputes arising
hereunder shall be governed by and construed in accordance with the laws of the
State of Virginia.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and their seals affixed hereto as of the day and year first above
written.

Corporate Seal   VCampus Corporation
Attest:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

Secretary      

--------------------------------------------------------------------------------

Name: Daniel Neal
Title: Chief Executive Officer and President         (SEAL)        

--------------------------------------------------------------------------------

Christopher Louis Nelson


--------------------------------------------------------------------------------


EXHIBIT A: RESTRICTED STOCK PURCHASE AGREEMENT


        This Restricted Stock Purchase Agreement (the "Agreement") is made and
entered into as of June 3, 2002, by and between VCampus Corporation, a Delaware
corporation (the "Company") and Christopher Louis Nelson (the "Purchaser").

        WHEREAS, Purchaser is an employee of the Company whose relationship with
the Company is important for its growth; and

        WHEREAS, Purchaser desires to buy, and the Company desires to sell to
Purchaser, shares of common stock of the Company pursuant to the following terms
and conditions;

        NOW, THEREFORE, the parties agree as follows.

        1.    Sale of Stock.    The Company hereby agrees to sell to Purchaser
and Purchaser hereby agrees to purchase an aggregate of 100,000 shares of common
stock of the Company (the "Shares"), at a price of $.01 per share, for a total
purchase price of $1,000.00. The term "Shares" refers to the purchased Shares
and all securities received as stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which Purchaser is entitled by reason of
Purchaser's ownership of the Shares.

        2.    Closing.    

        (a)  The closing of the purchase and sale of the Shares under this
Agreement (the "Closing") shall be held at the principal office of the Company
simultaneously with the execution of this Agreement by the parties or on such
other date as they agree.

        (b)  At the Closing, the Company will issue to Purchaser a certificate
representing the Shares to be purchased by him against payment of the purchase
price therefore by cash, check or cancellation of indebtedness of the Company
owed to Purchaser, such certificate to be held by the Company in escrow as
provided herein.

        3.    Limitations on Transfer.    

        In addition to any other limitation on transfer created by applicable
securities laws, Purchaser shall not transfer, assign, encumber or dispose of
any interest in the Shares while the Shares are subject to the Company's
repurchase option. Additionally, Purchaser shall not assign, encumber or dispose
of any interest in such Shares before one year from the date hereof, and then
only in compliance with applicable securities laws.

        (a)    Repurchase Option.    

        (1)  In the event of any voluntary termination of Purchaser's status as
an employee or consultant of the Company, or any involuntary termination with
"Cause" (as defined below), the Company shall, upon the date of such termination
(as reasonably fixed and determined by the Company), have an irrevocable,
exclusive option for a period of 60 days from such date to repurchase, at the
original purchase price per Share specified in Section 1, all or none of the
Shares held by Purchaser as of such date that have not yet been released from
the Company's repurchase option as of the date of such termination. The option
shall be exercised by the Company by written notice to Purchaser or his executor
and, at the Company's option, (i) by delivery to the Purchaser or his executor
with such notice of a check in the amount of the purchase price for the Shares
being purchased, or (ii) in the event the Purchaser is indebted to the Company,
by cancellation by the Company of an amount of such indebtedness equal to the
purchase price for the Shares being repurchased, or (iii) by a combination of
(i) and (ii) so that the combined payment and cancellation of indebtedness
equals such purchase price. Upon delivery of such notice and payment of the
purchase price in any of the ways described above, the Company shall become the
legal and beneficial owner of the Shares being repurchased and all rights and
interest therein or related thereto, and the Company

--------------------------------------------------------------------------------

shall have the right to transfer to its own name the number of Shares being
repurchased by the Company, without further action by Purchaser.

        For purposes of this Agreement the term "Cause" shall mean (w) that
Purchaser has been guilty of gross negligence or willful misconduct that results
in material harm to the financial condition, business, assets, or prospects of
the Company; (x) the conviction of, or the entering of a plea of no contest by,
Purchaser for a felony or crime involving moral turpitude; (y) any act involving
theft, fraud, misappropriation or embezzlement in the performance of Purchaser's
services for the Company; or (z) that Purchaser has failed to carry out
reasonable directions of the Board of Directors of the Company, which failure
cannot be cured or shall not have been cured within thirty (30) days after
receipt by Purchaser of written notice specifying in reasonable detail the
failure to so carry out such directions.

        (2)  All of the Shares purchased by Purchaser hereunder shall be subject
to the Company's repurchase option as set forth above. All of the Shares held by
Purchaser that are subject to the Company's repurchase option under this
Section 3(a) and which have not been repurchased as provided thereunder shall be
released from the repurchase option on September 3, 2002, provided that all the
Shares then subject to the repurchase option shall be released from the
repurchase option at such time as any shares of the Company's Common Stock held
by Company insiders are hereafter registered for resale and actually sold in
connection with a follow-on public offering by the Company.

        (b)    Assignment.    The right of the Company to purchase any part of
the Shares may be assigned in whole or in part to any stockholder or
stockholders of the Company or other persons or organizations.

        (c)    Restrictions Binding on Transferees.    All transferees of Shares
or any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement, and shall agree in writing to take such Shares
or interest therein subject to all the terms of this Agreement, including
restrictions on further transfer and, insofar as applicable, the Company's
option to repurchase under Section 3. Any sale or transfer of the Company's
Shares shall be void unless the provisions of this Agreement are met.

        Upon expiration or exercise of the Company's repurchase option described
in Section 3(a) above, a new certificate or certificates representing the Shares
not repurchased shall be issued, on request, without the legend referred to in
Section 5(b) herein and delivered to Purchaser.

        4.    Escrow.    

        (a)  For purposes of facilitating the enforcement of the provisions of
Section 3 above, Purchaser agrees, immediately upon receipt of the
certificate(s) for the Shares, to deliver such certificate(s), together with two
stock powers in the form attached to this Agreement as Exhibit A1 executed by
Purchaser, in blank, to the Chief Executive Officer of the Company, or his
designee, to hold such certificate(s) and stock powers in escrow and to take all
such actions and to effectuate all such transfers and/or releases as are in
accordance with the terms hereof. Purchaser hereby acknowledges that the Chief
Executive Officer of the Company, or his designee, is so appointed as the escrow
holder with the foregoing authorities as a material inducement to make this
Agreement and that said appointment is coupled with an interest and is
accordingly irrevocable.

        (b)  Purchaser agrees that said escrow holder shall not be liable to any
party hereof (or to any other party) for any actions or omissions unless such
escrow holder is grossly negligent relative thereto. The Company and Purchaser
jointly and severally indemnify and hold the escrow holder harmless from any
claim, action, loss, cost, expense or damage, except to the extent of the escrow
holder's gross negligence, arising out of or relating to the escrow set forth
herein, including without limitation, any of the foregoing arising out of claims
or actions now or hereafter made or brought against it by any party hereto or by
any third party (such indemnification to include all costs and expenses incurred
by the escrow holder, including but not limited to court costs and

--------------------------------------------------------------------------------




reasonable attorneys' fees). The escrow holder may rely upon any letter, notice
or other document executed by any signature purported to be genuine and may
resign at any time. Purchaser agrees that if the Chief Executive Officer of the
Company, or his designee, resigns as escrow holder for any or no reason, the
Board of Directors of the Company shall have the power to appoint a successor to
serve as escrow holder pursuant to the terms of this Agreement. The Chief
Executive Officer and any escrow holder appointed under this Agreement shall be
intended, third-party beneficiaries of this Agreement. The parties hereto
acknowledge that the Company's legal counsel also may serve as escrow holder,
and that such firm may continue to act as such counsel to the Company in the
event of any dispute in connection with this Agreement or any transaction
contemplated herein or affected hereby.

        (c)  The Shares shall be released from such escrow, and certificates
representing such Shares shall be issued to Purchaser upon demand, at the end of
the escrow period, to the extent not repurchased.

        5.    Legends on Certificates.    

        (a)  Purchaser acknowledges that the certificates evidencing the Shares
shall be endorsed with a legend, in addition to any legends required by any
other agreement to which the Shares are subject, substantially as follows.

"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RESTRICTED STOCK
PURCHASE AGREEMENT AND TO THE RESTRICTIONS CONTAINED THEREIN, INCLUDING
RESTRICTIONS UPON TRANSFER. A COPY OF THE AGREEMENT WILL BE FURNISHED TO ANY
INTERESTED PARTY UPON WRITTEN REQUEST, WITHOUT CHARGE."

        (b)  Purchaser understands and agrees that neither the Company nor any
agent of the Company shall be under any obligation to recognize and transfer any
of the Shares if, in the opinion of counsel for the Company, such transfer would
result in violation by the Company of any federal or state law with respect to
the offering, issuance or sale of securities.

        6.    No Employment Rights.    Nothing in this Agreement shall affect in
any manner whatsoever any existing right or power of the Company, or a parent or
subsidiary of the Company, to terminate Purchaser's status as an employee or
consultant.

        7.    Tax Consequences.    

        (a)  Purchaser has reviewed with Purchaser's own tax advisors the
federal, state, local and foreign (if applicable) tax consequences of this
investment and the transactions contemplated by this Agreement. Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Purchaser (and not the Company) shall be
responsible for Purchaser's own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement. Purchaser
understands that Section 83 of the Internal Revenue Code of 1986, as amended
(the "Code"), taxes as ordinary income the difference between the amount paid
for the Shares and the fair market value of the Shares as of the date any
restrictions on the Shares lapse. In this context, "restriction" means the right
of the Company to buy back the Shares pursuant to the repurchase option set
forth in Section 3(a) of this Agreement. Purchaser understands that it may elect
to be taxed at the time the Shares are purchased rather than when and as the
repurchase option expires by filing an election under Section 83(b) of the Code
with the Internal Revenue Service within 30 days from the date of purchase. Even
if the fair market value of the Shares at the time of the execution of this
Agreement equals the amount paid for the Shares, the election must be made to
avoid tax treatment under Section 83(a) in the future. The form for making
Purchaser's election is attached to this Agreement. Purchaser understands that
his failure to file such an election in a timely manner may result in adverse
tax consequences for Purchaser. Purchaser further understands that an additional
copy of such election form should be filed with his federal income tax return
for the calendar year in which the date of this Agreement falls.

--------------------------------------------------------------------------------

        (b)  PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
PURCHASER REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PURCHASER'S BEHALF.

        (c)  If Purchaser makes any tax election relating to the treatment of
the Shares under the Code, at the time of such election Purchaser shall promptly
notify the Company of such election.

        8.    General Provisions.    

        (a)  This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of Virginia. This Agreement represents the
entire agreement between the parties with respect to the subject matter hereof
and may be modified or amended only in a writing signed by all parties hereto.

        (b)  Any notice, demand or request required or permitted to be given
pursuant to the terms of this Agreement shall be in writing and shall be deemed
given when delivered personally or deposited in the U.S. mail, first class,
certified or registered, return receipt requested, with postage prepaid, and
addressed to the parties at the addresses of the parties set forth at the end of
this Agreement or such other address as a party may designate by notifying the
other in writing.

        (c)  The rights and obligations of the Company and Purchaser hereunder
shall be binding upon, inure to the benefit of and be enforceable against their
respective successors and assigns, legal representatives and heirs. The rights
of Purchaser hereunder may be assigned only with the prior written consent of
the Company.

        (d)  Either party's failure to enforce any provision or provisions of
this Agreement, except for any failure by the Company to exercise its repurchase
option within the time period specified in Section 3(a), shall not in any way be
construed as a waiver of any such provision or provisions, nor prevent the party
thereafter from enforcing each and every other provision of this Agreement. The
rights granted the parties herein are cumulative and shall not constitute a
waiver of any party's right to assert all other legal remedies available to it
under the circumstances.

        (e)  The Company and Purchaser agree, upon request, to execute any
further documents or instruments necessary or desirable to carry out the
purposes or intent of this Agreement.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the day and year first set forth above.

    VCAMPUS CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Name:
 
         

--------------------------------------------------------------------------------


 
 
Title:
 
         

--------------------------------------------------------------------------------


 
 
PURCHASER:
 
 
By:
 
         

--------------------------------------------------------------------------------

Christopher Louis Nelson

    Address:            

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A1

IRREVOCABLE STOCK POWER


        For value received, and pursuant to that certain Restricted Stock
Purchase Agreement between the undersigned ("Purchaser") and VCampus
Corporation, dated                        , 2002 (the "Agreement"), Purchaser
hereby sells, assigns and transfers unto                        One Hundred
Thousand (100,000) shares of the common stock of VCampus Corporation standing in
Purchaser's name on the books of said corporation represented by Certificate
No.    herewith and does hereby irrevocably constitute and
appoint                        to transfer said stock on the books of the
within-named corporation with full power of substitution in the premises. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND THE EXHIBITS
THERETO.

Dated:              

--------------------------------------------------------------------------------

     
 
 
 
 
 
[SEAL]        

--------------------------------------------------------------------------------

 
 
 
 
 
 
[SEAL]        

--------------------------------------------------------------------------------

(Signature(s))*
 

Instruction: Please do not fill in any blanks other than to sign the signature
line. The purpose of this assignment is to enable the Company to exercise its
repurchase option set forth in the Agreement without requiring additional
signatures on the part of Purchaser.

--------------------------------------------------------------------------------

*THE SIGNATURE(S) ON THIS STOCK POWER MUST CORRESPOND WITH THE NAME(S) ON THE
FACE OF THE CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION, TRUSTEES,
OFFICERS AND OTHER FIDUCIARIES OR AGENTS SHOULD INDICATE THEIR TITLES OR
CAPACITIES.

--------------------------------------------------------------------------------

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

(To Be Filed No Later Than 30 Days Following the Property Transfer Date with the
Internal Revenue Service Office With Which the Person Rendering Services Files
His or Her Income Tax Return)

        The undersigned taxpayer hereby elects, pursuant to the above-referenced
Federal Tax Code, to include in taxpayer's gross income for the current taxable
year, the amount of any compensation taxable to taxpayer in connection with his
receipt of the property described below:

        1.    The name, address, taxpayer identification number and taxable year
of the undersigned are as follows:

NAME OF TAXPAYER:   Christopher Louis Nelson   SPOUSE:                

--------------------------------------------------------------------------------

ADDRESS:                

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

       
ID NO. OF TAXPAYER:
 
 
 
SPOUSE:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

TAXABLE YEAR:   2002        

        2.    The property with respect to which the election is made is
described as follows: 100,000 shares (the "Shares") of the common stock of
VCampus Corporation (the "Company").

        3.    The date on which the property was transferred
is:                            , 2002.

        4.    The property is subject to the following restrictions: The Shares
may be repurchased at the original purchase price by the Company, or its
assignee, in certain cases upon termination of taxpayer's employment prior to
September 3, 2002.

        5.    The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction that by its terms will never
lapse, of such property is: $                        .

        6.    The amount paid for such property was: $1,000.00.

        The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned's receipt of
the above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated:                           , 2002            

--------------------------------------------------------------------------------

          Taxpayer
The undersigned spouse of taxpayer joins in this election. Dated:  
                        , 2002            

--------------------------------------------------------------------------------

          Spouse of Taxpayer

2

--------------------------------------------------------------------------------


EXHIBIT B: PERFORMANCE OBJECTIVES


        This Exhibit B includes the calculations for the performance bonus due
Nelson after one year of employment in accordance with Section 3 (b) of the
Agreement.

        Subjective Bonus: $25,000 Total Opportunity.

        A bonus from $0 to $25,000 will be paid based on overall executive
management and leadership of the Finance, CS&T, and content departments. Special
consideration will be given to the following assignments:

1.Create a financial plan for the company that anticipates capital needs (for
both working and investment purposes) over the next 18 months and provides means
to develop new sources of potential investors.

2.Locate new sources of financing to support future acquisition and
consolidation plans of the company.

3.Assist the CEO in selling the Board of Directors on the current Business Plan
(now in draft form) as a viable and rational plan for the company to execute on
over the next 18 months.

4.Maintain complete integrity of the books of the company.

5.Establish and maintain streamlined pricing and contracting functions that
enable Sales to obtain off-schedule prices for standard services and
non-standard contract language within 1 business day or less on average.

6.Minimize liabilities and financial exposure stemming from historical poorly
conceived and executed business agreements.

7.System performance—Ensure current fast page-load rate.

8.Security—Maintain complete integrity of internal and client-facing networks
and applications.

9.Lead development and execution of a technology deployment plan for supporting
both existing and new clients and anticipated growth in course enrollments and
usage.

        Objective Bonus: $75,000 Total Opportunity.

        A bonus from $0 to $75,000 will be paid based on reaching the following
goals:

1.Get at least one financial analyst to initiate coverage on VCMP by June 1,
2003—$10,000.

2.Double average daily trading volume by June 1, 2003. This objective will be
met if either of the following conditions occurs: Average daily volume in
May 2003 OR the trailing 60 day volume on June 1, 2003 equals or exceeds 57,906
shares.—$10,000.

3.Hold a Road Show in at least 6 cities by September 30, 2002 that includes
presentations to at least 60 potential investors (including institutions, funds,
high net worth individuals).—$5,000 for holding six road shows regardless of the
number of potential investors and $5,000 if presented to at least 60 potential
investors regardless of the number of road shows ($10,000 total potential
bonus). For purposes of this bonus one retail stockbroker attending will be
considered equivalent to one potential investor.

4.Hold a Road Show in at least 4 cities between October 1, 2002 and May 31, 2003
that includes presentations to at least 40 potential investors (including
institutions, funds, high net worth individuals).—$5,000 for holding four road
shows regardless of the number of potential investors and $5,000 if presented to
at least 40 potential investors regardless of the number of road shows ($10,000
total potential bonus). For purposes of this bonus one retail stockbroker
attending will be considered equivalent to one potential investor.

3

--------------------------------------------------------------------------------

5.Hold substantive discussions with new investors and/or funds (more than "road
show" audiences). $2,000 per qualifying investor/fund for the first five funds
only. An additional $5,000 for the first two qualifying funds to visit VCampus
in Reston and/or the data center at Exodus. Maximum of $15,000 to be paid for
this bonus item.

6.Revise company budget process to involve department heads and reformulate by
July 31, 2002 to incorporate new assumptions and actual performance in 1Q, 2Q
2002—$5,000. Complete 2003 draft budget by 1 Nov for Board review in
November—$5,000.

        The bonus plan will also include performance metrics related to the
technology, customer service and operations functions. These performance metrics
and their associated performance bonus will be definitively agreed to by VCampus
and Nelson within 90 days of the date of this Agreement. The following four
metrics are intended to serve as examples of the types of metrics that will be
included. These are not to be considered the final metrics without further
agreement by the parties.

7.Reliability—Measure and maintain a minimum of 99.5% uptime (no more than
3.72 hours per month of unscheduled downtime of core system).—$1,000 per month
objective is met. An additional $5,000 the first time the objective is met for
six consecutive months.

8.Mean Time to Respond—For all P1 trouble tickets, achieve an MTTRespond of 60
minutes or less.—$1,000 per month objective is met. An additional $5,000 the
first time the objective is met for six consecutive months.

9.Mean Time to Resolve—For all P1 trouble tickets, achieve an MTTResolve of
6 hours or less.—$1,000 per month objective is met. An additional $5,000 the
first time the objective is met for six consecutive months.

10.Customer Service Satisfaction—Survey campus administrators and achieve a
minimum score of 8.5 out of 10 (10 being the best) on a set of salient measures
of customer satisfaction.—$1,000 per month objective is met. An additional
$5,000 the first time the objective is met for six consecutive months.

        Note: All share quantities are subject to adjustment to reflect
equivalent share quantities as of June 1, 2002.

4

--------------------------------------------------------------------------------


EXHIBIT C: RESPONSIBILITIES AND AUTHORITY MEMORANDUM


5

--------------------------------------------------------------------------------




EXHIBIT D:     VCAMPUS CORPORATION
INCENTIVE STOCK OPTION AGREEMENT

        THIS INCENTIVE STOCK OPTION AGREEMENT ("Agreement") is made and entered
into effective this 10 day of June, 2002, by and between VCampus Corporation, a
Delaware corporation (the "Company"), and Christopher Louis Nelson ("Optionee").

        1.    Plan.    The Company and Optionee both acknowledge receipt of a
copy of the Company's 1996 Stock Plan (the "Plan") and agree to be bound by the
terms and conditions thereof, and the Plan is hereby incorporated by reference
as if set forth herein in its entirety. Capitalized terms not otherwise defined
herein shall have the meanings specified in the Plan.

        2.    Grant of Option.    Subject to the terms and conditions hereof,
the Company hereby grants to Optionee an option to purchase 375,000 (three
hundred seventy-five thousand) shares (the "Shares") of the Company's Common
Stock at a price of $0.39 per share (which price shall be no less than 100% of
the Fair Market Value per share on the date of grant as defined under the Plan)
in the manner and subject to the conditions hereinafter provided. This option is
not transferable by Optionee otherwise than by will or the laws of descent and
distribution, and is exercisable during Optionee's lifetime only by Optionee.
This option is intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the "Code").

        3.    Method of Exercise.    This option may be exercised only by
delivery of a written notice directed to the Chief Financial Officer of the
Company in the form of Exhibit D1 attached hereto and made a part hereof, at the
Company's principal place of business, accompanied by payment of the option
price for the Shares. Upon receipt thereof, the Company shall promptly issue or
caused to be issued a stock certificate for the Shares and deliver it to
Optionee. If any law or regulation requires the Company to take any action with
respect to the Shares before the issuance thereof, then the date of delivery for
such shares shall be extended for the period necessary to take such action.

        4.    Vesting of Option.    The exercise of the option granted herein
shall be subject to the vesting schedule set forth on Exhibit B attached hereto
and made a part hereof.

        5.    Termination of Option.    Subject to Sections 8, 9, and 10 below,
the option shall terminate 10 years from the date of grant of this option.

        6.    Rights as a Stockholder.    Optionee shall have no rights as a
stockholder with respect to any shares covered by this Agreement until the date
of the issuance of such shares. Except as otherwise provided in the Plan, no
adjustment will be made for dividends, other distributions or other rights for
which the record date is prior to the date of such issuance.

        7.    Optionee's Representations.    In the event that the Shares
purchasable pursuant to the exercise of this option have not been registered
under the Securities Act of 1933, as amended (the "Securities Act"), at the time
this option is exercised, Optionee shall, concurrently with the exercise of all
or any portion of this option, execute and deliver to the Company his or her
Investment Representation Statement in the form attached hereto as Exhibit D3.

        8.    Termination of Status as an Employee.    In the event of
termination of Optionee's continuous status as an employee, he or she may, but
only within ninety (90) days after the date of such termination (but in no event
later than the date of expiration of the term of this option as set forth in
Section 5), exercise this option to the extent that he or she was entitled to
exercise it at the date of such termination. To the extent not exercisable at
the date of such termination, and to the extent not so exercised within the time
specified herein, the option shall terminate. Notwithstanding the foregoing, in
the event Optionee's continuous status is terminated by the Company on the
grounds of Optionee's act

6

--------------------------------------------------------------------------------


of theft or fraud involving the Company or Optionee's conviction of a felony,
the option shall expire immediately upon such termination and shall not
thereafter be exercisable.

        9.    Disability of Optionee.    Notwithstanding the provisions of
Section 8 above, in the event of the termination of Optionee's continuous status
as an employee as a result of his or her total and permanent disability (as
defined in Section 22(e)(3) of the Code), he or she may, but only within six
(6) months after the date of such termination (but in no event later than the
date of expiration of the term of this option as set forth in Section 5),
exercise this option to the extent that he or she was entitled to exercise it at
the date of such termination. To the extent not exercisable at the date of such
termination, and to the extent not so exercised within the time specified
herein, the option shall terminate.

        10.    Death of Optionee.    In the event of the death of Optionee
(i) during the period of Optionee's continuous status as an employee or
(ii) within thirty (30) days after termination of such status, Optionee's estate
or other person who acquired the right to exercise the option by bequest or
inheritance may, but only within six (6) months following the date of such death
(but in no event later than the date of expiration of the term of this option as
set forth in Section 5), exercise this option to the extent that Optionee was
entitled to exercise it at the date of death. To the extent not exercisable at
the date of death, and to the extent not so exercised within the time specified
herein, the option shall terminate.

        11.    No Right to Continuing Employment.    OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO SECTION 4 HEREOF IS EARNED ONLY BY
CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY (NOT BY VIRTUE OF OPTIONEE
BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN,
SHALL CONFER UPON OPTIONEE ANY RIGHT TO CONTINUATION OF EMPLOYMENT BY THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE'S OR THE COMPANY'S
RIGHT TO TERMINATE HIS OR HER EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.

        12.    Binding Effect.    This Agreement shall inure to the benefit of
and be binding upon each of the parties hereto and each and all of their
respective heirs, legal and personal representatives, successors and assigns.

        IN WITNESS WHEREOF, the parties hereto have caused this Incentive Stock
Option Agreement to be executed effective as of the day and year first above
written.

    VCAMPUS CORPORATION
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------


 
 
Title:
 
 
 
         

--------------------------------------------------------------------------------


 
 
 
 
 
 
[SEAL]    

--------------------------------------------------------------------------------

Optionee, Christopher Louis Nelson    

7

--------------------------------------------------------------------------------

EXHIBIT D1

VCampus Corporation
1850 Centennial Park Drive, Suite 200
Reston, Virginia 20191-1517

Attn: Chief Financial Officer

        Re:    EXERCISE OF INCENTIVE STOCK OPTION

Ladies and Gentlemen:

        I,                        , hereby exercise my incentive stock option
granted under the 1996 Stock Plan (the "Plan") of UOL Publishing, Inc. (the
"Company") by way of that certain Incentive Stock Option Agreement
dated                        ,             , subject to all the terms,
provisions and conditions thereof, and notify you of my desire to
purchase            shares of Common Stock that have been offered to me pursuant
to the Plan and Incentive Stock Option Agreement.

        I wish to pay for the shares either (check one):

    (a ) by delivery of a check payable to the Company in the sum of
$                        in full payment for such shares, plus either all taxes
required to be withheld by the Company under state, federal or local law as a
result of such exercise or such documentation as is satisfactory to the Company
so as to exempt it from any withholding requirement;
 
 
(b
)
by surrender of the option pursuant to Section 8 of the Plan in exchange for
shares of Common Stock of the Company with a fair market value equal to the
difference between (i) the aggregate fair market value of the shares subject to
the option and (ii) the sum of the aggregate exercise price of the option and
the total estimated federal and state income tax liability arising from the
exercise of the option or;
 
 
(c
)
by delivery of a check payable to the Company in the sum of
$                        in partial payment for the shares, with the remaining
purchase price to be paid by surrender of the option as described in Section (b)
above.

        This exercise notice is delivered this            day
of                        (month)            (year).

    Very truly yours,
 
 
 
 
(SEAL)    

--------------------------------------------------------------------------------

(Signature)    
 
 
Optionee's Mailing Address:
 
 
    

--------------------------------------------------------------------------------


 
 
    

--------------------------------------------------------------------------------


 
 
    

--------------------------------------------------------------------------------


 
 
Optionee's Social Security Number:
 
 
    

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

EXHIBIT D2

VESTING SCHEDULE

        Subject to continued employment, the shares subject to the attached
agreement shall be subject to vesting schedule whereby the shares subject to the
attached agreement shall be exercisable as follows:

•75,000 vest immediately upon signing of the Employment Agreement

•The remaining 300,000 options vest as follows: 25% of each remaining option
shall vest after one year from the date of grant with the remainder of each
option thereafter vesting pro rata on a quarterly basis for 12 quarters.

To the extent that the application of a specified percentage results in a
fractional number of shares, the number of shares then issuable will be rounded
down to the next whole number of shares.

9

--------------------------------------------------------------------------------

EXHIBIT D3

INVESTMENT REPRESENTATION STATEMENT

Purchaser:   Christopher Louis Nelson    ("Purchaser")
Issuer:
 
VCampus Corporation        (the "Company")
Security:
 
Common Stock

No. of Shares:

        In connection with the purchase of the above securities, the Purchaser
represents to the Company as follows.

        1.    Purchaser is aware of the Company's business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the securities. Purchaser is
purchasing the securities for investment for Purchaser's own account only and
not with a view to, or for resale in connection with, any "distribution" thereof
within the meaning of the Securities Act of 1933, as amended (the "Securities
Act").

        2.    Purchaser understands that the securities have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Purchaser's
investment intent as expressed herein.

        3.    Purchaser further understands that the securities must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is available. Moreover, Purchaser understands
that the Company is under no obligation to register the securities. In addition,
Purchaser understands that the certificate evidencing the securities will be
imprinted with a legend that prohibits the transfer of the securities unless
they are registered or such registration is not required in the opinion of
counsel for the Company.

        4.    Purchaser is familiar with the provisions of Rules 144, 144(k) and
701, promulgated under the Securities Act, that permit limited public resale of
"restricted securities" acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of such issuer) in a nonpublic offering, subject
to the satisfaction of certain conditions.

        In the event the Company is or becomes subject to the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), the securities exempt under Rule 701 may be resold
by the Purchaser ninety (90) days thereafter, subject to the satisfaction of
certain of the conditions specified by Rule 144, including: (a) the sale being
made through a broker in an unsolicited "broker's transaction" or in
transactions directly with a market maker (as that term is defined under the
Exchange Act); and (b) in the case of an affiliate, the availability of certain
public information about the Company, and the amount of securities being sold
during any three-month period not exceeding the limitations specified in
Rule 144(e), if applicable.

        If the purchase of the securities does not qualify under Rule 701 at the
time of purchase, then the securities may be resold by the Purchaser in certain
limited circumstances subject to the provisions of Rule 144, which require:
(a) the availability of certain public information about the Company; (b) the
resale occurring not less than two years after the party has purchased, and made
full payment (within the meaning of Rule 144) for, the securities to be sold;
and (3) in the case of an affiliate, or of a nonaffiliate who has held the
securities less than three years, the sale being made through a broker in an
unsolicited "broker's transaction" or in transactions directly with a market
maker (as that term is defined under the Exchange Act) and the amount of
securities being sold during any three-month period not exceeding the specified
limitations.

10

--------------------------------------------------------------------------------


        If all of the requirements of Rule 144 are not satisfied, Purchaser may
be able to sell the securities without registration pursuant to the exemption
contained in Rule 144(k), provided that the resale occurs not less than three
years after the party has purchased, and made full payment (within the meaning
of Rule 144) for, the securities.

        5.    Purchaser further understands that at the time he or she wishes to
sell the securities there may be no public market upon which to make such a
sale, and that, even if such a public market then exists, the Company may not be
satisfying the current public information requirements of Rules 144 or 701, and
that, in such event, Purchaser would be precluded from selling the securities
under Rules 144 or 701 even if the two-year minimum holding period had been
satisfied; however, Purchaser may be able to sell the securities pursuant to the
exemptions contained in Rule 144(k) if the three-year holding period has been
satisfied.

        6.    Purchaser further understands that in the event all of the
applicable requirements of Rules 144, 144(k) or 701 are not satisfied,
registration under the Securities Act or some registration exemption will be
required; and that, notwithstanding the fact that Rules 144, 144(k) and 701 are
not exclusive, the Staff of the SEC has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rules 144, 144(k) or 701 will have a
substantial burden or proof in establishing than an exemption from registration
is available for such offers or sales, and that such persons and their brokers
who participate in such transactions do so at their own risk.

        (Seal)    

--------------------------------------------------------------------------------

Optionee    

11

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
EXHIBIT A: RESTRICTED STOCK PURCHASE AGREEMENT
EXHIBIT A1 IRREVOCABLE STOCK POWER
EXHIBIT B: PERFORMANCE OBJECTIVES
EXHIBIT C: RESPONSIBILITIES AND AUTHORITY MEMORANDUM
